Exhibit 10.1
 
CONSULTING AGREEMENT
 
This Consulting Agreement (this "Agreement") is entered into as of September 3,
2015 ("Effective Date"), by and between ITT Educational Services, Inc. (the
"Company"), and Daniel M. Fitzpatrick ("Consultant") (the Company and Consultant
will sometimes hereinafter be referred to collectively as the "parties" and
singularly as a "party").
 
Recitals
 
A. Consultant has been employed with the Company pursuant to that certain letter
agreement dated April 29, 2015 (the "Letter Agreement").  Consultant's
employment with the Company ended on September 2, 2015 (the "Employment
Termination Date").
 
B. Consultant possesses valuable confidential information and knowledge
regarding the Company's business.
 
C. The Company desires to engage Consultant and Consultant desires to be engaged
by the Company to render consulting services on an independent contractor basis
to assist with an orderly transition of certain business matters Consultant
previously was handling as an employee of the Company and certain other
consulting services upon the terms and conditions set forth in this Agreement.
 
Agreement
 
In consideration of the foregoing recitals, the covenants and promises herein
provided, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and Consultant agree as follows:
 
1. Consulting Services.
 
a. The Company hereby engages Consultant as an independent contractor to provide
business consulting services to the Company, and Consultant hereby accepts such
engagement as an independent contractor, upon the terms and conditions set forth
in this Agreement.  During the Term of this Agreement, Consultant will provide
general business consulting services as requested by the Company (the
"Consulting Services").
 
b. The Company acknowledges and agrees that Consultant will be permitted to
provide the Consulting Services to the Company indirectly through a wholly-owned
consulting entity; provided that the Consulting Services shall be performed by
Consultant personally.  Consultant may designate that the consulting fees
described in Section 4 below shall be paid to his wholly-owned consulting entity
by providing the Company with prior written notice.
 
 
 
 

--------------------------------------------------------------------------------

 
c. Except for participation in meetings as may be requested by the Company,
Consultant will provide the Consulting Services from any location(s) he chooses.
 
d. The exact number of days Consultant performs Consulting Services in a given
month will vary depending on various factors.
 
e. Other than the obligations and restrictions expressly contained in this
Agreement, nothing contained herein shall prohibit Consultant from performing
services for other persons or entities during the term of this Agreement.
 
f. Consultant agrees to use Consultant's best efforts in providing the
Consulting Services under this Agreement.
 
g. Consultant shall have sole discretion and responsibility for the selection of
procedures, processes, materials, working hours, and other incidents of
performance of the Consulting Services under this Agreement.  Although the
Company may specify the results it desires Consultant to achieve in rendering
the Consulting Services and may control Consultant in that regard, the Company
shall not have the right or power to exercise the control over Consultant as
would indicate or establish that a relationship of employer and employee exists
between the Company and Consultant.
 
h. Consultant agrees, and will ensure, that Consultant's performance of the
Consulting Services under this Agreement will comply with all legal requirements
of any kind, including, but not limited to, compliance with all applicable
federal, state and/or local laws and regulations.
 
i. During the Term of this Agreement, Consultant will not (i) engage in any
activity, business or employment that is competitive with the business of the
Company or any of its affiliates, or (ii) take any action or make any omission
that is detrimental to the business of the Company or any of its affiliates.
 
j. Consultant represents and warrants to the Company that he has no existing
obligation or commitment that conflicts with, or would preclude him from
performing his responsibilities under, this Agreement, and he agrees not to
enter into any such conflicting obligation or commitment.
 
2. Term.  The term of this Agreement shall be for a period of eighteen (18)
months commencing as of the Effective Date and ending eighteen (18) months after
the Employment Termination Date ("Expiration Date"), unless terminated earlier
in accordance with Section 3 (the "Term").
 
3. Termination.  Notwithstanding any other provision of this Agreement, this
Agreement may be terminated before the Expiration Date as follows:
 
 
 
2

--------------------------------------------------------------------------------

 
a. This Agreement may be terminated at any time by mutual written agreement of
the parties.
 
b. This Agreement shall terminate immediately on the death of Consultant.
 
4. Compensation.  During the Term, the Company will compensate Consultant on a
monthly fee basis at the rate of $34,333.33 per month.  The Company shall pay
such monthly consulting fee to Consultant within five days of the end of each
applicable month during the Term.  Such consulting fee shall be prorated for any
partial month.
 
5. Expenses.  All expenses and disbursements incurred by the Consultant in
connection with the Consultant's rendering of services under this Agreement will
be the sole responsibility of the Consultant; provided, however, the Company
will reimburse Consultant, in a manner consistent with the Company's policy
regarding travel and entertainment expense reimbursement, for  (a) necessary and
reasonable out-of-pocket travel expenses, including without limitation airfare,
ground transportation, lodging and meal expenses, incurred by Consultant in
rendering services to the Company under this Agreement and (b) any other
necessary and reasonable expenses which are approved in advance by the
Company.  Consultant must submit an itemized written account and receipts
acceptable to the Company within sixty (60) days after the expenses have been
incurred with respect to any expenses for which Consultant seeks reimbursement.
 
6. Relationship of Parties.  The parties acknowledge and agree that all of the
services to be provided by Consultant under this Agreement shall be performed by
Consultant as an independent contractor, and not as an employee, agent, partner,
or joint venturer of Company.  Consultant does not have, nor shall Consultant
hold himself out as having any right, power or authority to create any contract
or obligation, expressed or implied, on behalf of, in the name of, or binding on
the Company unless a duly authorized officer of the Company shall consent
thereto in writing.  Consultant acknowledges and agrees that Consultant is not
eligible to participate in any employee benefit plans or programs of the
Company; provided, however, nothing herein is intended to affect Consultant's
vested rights, if any, as a former employee of the Company in any of the
Company's employee benefit plans.
 
7. Assumption of Risk.  The parties acknowledge and agree that the services to
be performed by Consultant under this Agreement are to be performed by
Consultant at Consultant's own risk and that Consultant assumes all
responsibility for any injuries that may result from Consultant's performance of
services under this Agreement.
 
8. Taxes.  The parties acknowledge and agree that Consultant will be solely and
completely responsible for any and all taxes due and owing to any governmental
entity or agency (federal, state and/or local) on any monies or compensation
received by Consultant from the Company under this Agreement.  Consultant will
pay all taxes arising from Consultant's receipt of compensation under this
Agreement, including, but not limited to, any self-employment taxes, and shall
hold the Company and its officers, directors and employees harmless from any
liability arising from Consultant's failure to comply with the foregoing
provisions of this sentence.
 
 
 
3

--------------------------------------------------------------------------------

 
9. Company Property and Proprietary Rights.  All work performed by the
Consultant under this Agreement, and all inventions, discoveries, materials,
products and deliverables developed or prepared for the Company by the
Consultant under this Agreement (collectively, the "Works"), are the property of
the Company and all title and interest therein shall vest in the Company and
shall be deemed to be a work made for hire and made in the course of the
services rendered hereunder.  To the extent that title to any such Works may
not, by operation of law, vest in the Company or such Works may not be
considered works made for hire, all rights, title and interest therein are
hereby irrevocably assigned by the Consultant to the Company.  All such Works
shall belong exclusively to the Company, with the Company having the right to
obtain and to hold in its own name, patents, copyrights, trademarks,
registrations or such other intellectual property protections as may be
appropriate to the subject matter, and any extensions and renewals thereof.  The
Consultant agrees to give the Company and any person designated by the Company,
reasonable assistance, at the Company's expense, required to establish or
perfect any intellectual property rights relating to any Works.  Consultant
acknowledges and agrees that all tangible materials, equipment, documents,
copies of documents, data compilations (in whatever form), and electronically
created or stored materials that Consultant receives or makes in the course of
Consultant's engagement with the Company are and shall remain the property of
the Company.  Upon the Company's request or upon the termination of this
Agreement, Consultant shall immediately deliver to the Company all Works and
other materials that Consultant created or received in rendering services under
this Agreement.   Notwithstanding any other provision of this section to the
contrary, this section does not apply to an invention for which no equipment,
supplies, facility, or Confidential Information of the Company was used and
which was developed by Consultant entirely on Consultant's own time
unless:  (a) the invention relates (i) to the business of the Company, or
(ii) to the Company's actual or demonstrably anticipated research or
development; or (b) the invention results from any work performed by Consultant
for the Company.
 
10. Non-Disclosure of Confidential Information.  As used in this Agreement, the
term "Confidential Information" means any and all of the Company's trade
secrets, confidential and proprietary information and all other non-public
information and data of or about the Company or any of its affiliates,
including, without limitation, lists of customers, information pertaining to
customers, marketing plans and strategies, information pertaining to suppliers,
pricing information, engineering and technical information, cost information,
data compilations, research and development information, business plans,
financial information, personnel information, information received from third
parties that the Company has agreed to keep confidential, and information about
prospective customers or prospective products and services, whether or not
reduced to writing or other tangible medium of expression, including, without
limitation, work product created by Consultant in rendering services for the
Company.  During Consultant's engagement with the Company and thereafter,
Consultant will not use or disclose to others any of the Confidential
Information Consultant acquires, receives or creates, except (a) in the
performance of work assigned to Consultant by the Company, (b) as authorized in
writing by the Company, or (c) as required by law or judicial process, provided
Consultant promptly notifies the Company in writing of any subpoena or other
judicial request for disclosure involving confidential information or trade
secrets, and cooperates with any effort by the Company to obtain a protective
order preserving the confidentiality of the confidential information or trade
secrets.  With respect to any particular Confidential Information that does not
constitute a trade secret, Consultant's confidentiality and non-disclosure
obligations under this Agreement shall continue for a period of five (5) years
after the termination of Consultant's engagement with the Company for any
reason.  With respect to any particular trade secret information, Consultant's
confidentiality and non-disclosure obligations shall continue as long as such
information constitutes a trade secret under applicable law.  Consultant agrees
that the Company owns the Confidential Information and Consultant has no rights,
title or interest in any of the Confidential Information.  At the Company's
request or upon termination of Consultant's engagement with the Company,
Consultant will immediately deliver to the Company any and all materials
(including all copies and electronically stored data) containing any
Confidential Information in Consultant's possession, custody or control.  Upon
termination of Consultant's engagement with the for any reason, Consultant will,
if requested by the Company, provide the Company with a signed written statement
disclosing whether Consultant has returned to the Company all materials
(including all copies and electronically stored data) containing any
Confidential Information previously in Consultant's possession, custody or
control.  Notwithstanding any other provision of this Agreement, Consultant's
confidentiality obligations shall not apply to information that becomes
generally known to the public through no fault or action of Consultant or others
who were under confidentiality obligations with respect to such information.
 
 
 
4

--------------------------------------------------------------------------------

 
11. Separation from Service under Section 409A.  It is the parties' intent that
the level of services Consultant renders under this Agreement be at a
sufficiently low level so as not to negate or otherwise override the "separation
from service" that has occurred between Consultant and the Company as of the
Employment Termination Date within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the related Treasury Regulation, 26
C.F.R. § 1.409A-1(h) (collectively "Section 409A").  Accordingly,
notwithstanding any other provision or term of this Agreement, in no event will
the level of services Consultant performs under this Agreement be more than
twenty percent (20%) of the average level of services Consultant performed for
the Company over the 36-month period immediately preceding the Employment
Termination Date.
 
12. Severability.  The provisions in this Agreement are separate and divisible,
and to the extent any provision or portion of this Agreement is determined to be
unenforceable or invalid for any reason, such unenforceability or invalidity
shall not affect the enforceability or validity of the remainder of this
Agreement.  If any particular provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, such covenant,
provision or portion shall automatically be deemed reformed such that the
contested covenant, provision or portion will have the closest effect permitted
by applicable law to the original form and shall be given effect and enforced as
so reformed to whatever extent would be reasonable and enforceable under
applicable law.
 
13. Survival of Obligations.  Consultant acknowledges and agrees that certain of
Consultant's obligations under this Agreement, including, without limitation,
certain of Consultant's intellectual property and non-disclosure covenant
obligations, will survive the termination of this Agreement and Consultant's
engagement, regardless the reason for such termination.
 
14. Entire Agreement and Amendments.  This Agreement constitutes the entire
agreement of the parties and supersedes and cancels all previous written or oral
agreements, understandings or representations relating to the Company's
engagement of Consultant to provide services as an independent contractor;
provided, however, this Agreement does not affect or supersede the parties'
respective rights and/or obligations under any agreements the parties may have
entered into in connection with or in the course of Consultant's prior
employment with the Company, including without limitation the Letter
Agreement.  This Agreement may not be amended, supplemented, or modified except
by mutual agreement of the parties memorialized in a written instrument signed
by Consultant and a duly-authorized officer of the Company.
 
 
 
5

--------------------------------------------------------------------------------

 
15. Successors and Assigns.  The Company shall have the right to assign this
Agreement to any affiliate or any person or entity that acquires all or
substantially all of the business and/or assets of the Company.  This Agreement
shall inure to the benefit of, and may be enforced by, the Company's successors
and assigns of the Company, including without limitation by asset assignment,
stock sale, merger, consolidation or other corporate reorganization.  Consultant
shall not have the right to assign or delegate this Agreement nor any of his
rights or duties hereunder.
 
16. Governing Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the United States, if federal law is applicable, and
the laws of the State of Indiana (without application of its conflict-of-law
principles), if state law is applicable.  The Company and Consultant agree that
any legal action relating to this Agreement shall be commenced and maintained
exclusively before any appropriate state court located in Hamilton County,
Indiana, or the United States District Court for the Southern District of
Indiana, Indianapolis Division; further, the Company and Consultant hereby
irrevocably consent and submit to the personal jurisdiction and venue of such
courts located in Hamilton County, Indiana, or the United States District Court
for the Southern District of Indiana, Indianapolis Division, and waive any right
to challenge or otherwise object to personal jurisdiction or venue (including,
without limitation, any objection based on inconvenient forum grounds) in any
action commenced or maintained in such courts located in Hamilton County,
Indiana, or the United States District Court for the Southern District of
Indiana, Indianapolis Division; provided, however, the foregoing shall not
affect any applicable right either party may have to remove a legal action to
federal court.
 
17. Notices.  Any notices provided for under this Agreement shall be in writing
and shall be deemed given and effective if delivered personally, sent by
nationally recognized overnight courier (such as FedEx), sent by registered or
certified mail, return receipt requested, with postage prepaid, at the following
respective address (or to such other or further address as a party may hereafter
designate by like notice):
 
 
 
6

--------------------------------------------------------------------------------

 
If to Consultant:
 
Daniel M. Fitzpatrick
[Redacted]
[Redacted]




If to Company:
 
ITT Educational Services, Inc.
Attention:  Chief Administrative and Legal Officer
13000 North Meridian Street
Carmel, Indiana 46032


A notice delivered personally shall be deemed delivered and effective as of the
date of delivery.  A notice sent by overnight courier or overnight express mail
shall be deemed delivered and effective the next business day after it is
deposited with the postal authority or commercial carrier.  A notice sent by
certified or registered mail shall be deemed delivered and effective three (3)
days after it is deposited with the postal authority.
 
18. Non-Waiver.  The failure of any party to insist in any one or more instances
upon the performance of any of the provisions of this Agreement or to pursue its
rights hereunder shall not be construed as a waiver of any such provisions or
the relinquishment of any such rights.
 
19. Negotiated Agreement.  This Agreement is the result of negotiations between
the parties, and no party shall be deemed to be the drafter of this
Agreement.  The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning and not strictly for or
against any party.  This Agreement shall be interpreted without any presumption
or inference based upon or against the party causing this Agreement to be
drafted.
 
20. Counterparts.  This Agreement may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one and the same agreement.  Signatures transmitted by facsimile or
other electronic means are acceptable the same as original signatures for
execution of this Agreement.
 
[Remainder of page intentionally left blank; signature page follows.]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement intending it to be
effective as of the date first above written.
 
COMPANY                                                                           CONSULTANT


ITT EDUCATIONAL SERVICES, INC.






By: /s/ Kevin M. Modany                                                      /s/
Daniel M. Fitzpatrick                                                      
      Name: Kevin M.
Modany                                                 Daniel M. Fitzpatrick
      Title: Chief Executive Officer



8
